                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


JOEL ROESSGER, DANIELLE STIMA,
and JANET RANFT,
                        Plaintiffs,
                                                      Case No.
        vs.

STATE COLLECTION SERVICE, INC.,
                        Defendant.


                                      NOTICE OF REMOVAL


        Defendant, State Collection Service, Inc., by its attorneys, von Briesen & Roper, s.c.,

hereby gives notice of the removal of this civil action from the Circuit Court of Milwaukee

County, Wisconsin, to the United States District Court for the Eastern District of Wisconsin.

This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1441(a), 1446, and 1453. As grounds

for removal, defendant states as follows:

        1.      On September 16, 2020, plaintiffs, Joel Roessger, Danielle Stima, and Janet

Ranft, commenced a civil action against defendant by filing a summons and complaint in the

Circuit Court of Milwaukee County, Wisconsin (the “state court action”). The case was assigned

Case No. 2020CV005484.

        2.      This is a civil action based, in part, on plaintiffs’ contention that defendant

violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). This case

is still pending in state court.

        3.      As such, removal is proper because this case involves a federal question pursuant

to 28 U.S.C. § 1331—an alleged violation of the Fair Debt Collection Practices Act. The state

law claims alleged by plaintiffs against defendant joined with the federal claims may be removed

to this Court with the federal claims under the doctrine of supplemental jurisdiction pursuant to




             Case 2:20-cv-01757-SCD Filed 11/23/20 Page 1 of 3 Document 1
28 U.S.C. § 1367 because the state law claims are so related to the federal claims that they form

part of the same case or controversy under Article III of the United States Constitution. This

entire suit is removable under 28 U.S.C. § 1441(a).

       4.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is in this district.

       5.      Removal is timely pursuant to 28 U.S.C. § 1446(b) because defendant has filed its

Notice of Removal within 30 days of receipt of plaintiffs’ state-court complaint which was

served on October 26, 2020.

       6.      Pursuant to U.S.C. § 1441(a), a copy of all process, pleadings, documents, and

orders in this case have been attached as Exhibit A.

       7.      Pursuant to 28 U.S.C. § 1446(d), defendant has given written notice of the filing

of this Notice of Removal to plaintiffs and will file a copy of this Notice of Removal with the

Clerk of the Circuit Court of Milwaukee County, Wisconsin. A copy of the Notice of Filing of

Removal to be filed in the Circuit Court of Dane County, Wisconsin is attached as Exhibit B. A

file-stamped copy of the Notice of Filing of Removal filed by defendant in the Circuit Court of

Milwaukee County, Wisconsin will be filed with this Court when received by defendant.

       8.      By filing this Removal, defendant does not waive any rights, defenses, claims or

arguments.

       WHEREFORE, this Court has jurisdiction pursuant to 28 U.S.C. § 1331, based on the

federal questions presented in plaintiffs’ complaint, and removal pursuant to 28 U.S.C.

§§ 1441(a), 1446, and 1453 is appropriate.




                                          2
            Case 2:20-cv-01757-SCD Filed 11/23/20 Page 2 of 3 Document 1
          Dated this 23rd day of November, 2020.

                                                   s/ Terry E. Johnson
                                                   Terry E. Johnson
                                                   Kevin M. Fetherston
                                                   von BRIESEN & ROPER, s.c.
                                                   411 E. Wisconsin Avenue, Suite 1000
                                                   Milwaukee, WI 53202
                                                   (414) 221-6605 Phone
                                                   (414) 249-2604 Fax
                                                   tjohnson@vonbriesen.com
                                                   kfetherston@vonbriesen.com
                                                   Attorneys for Defendant,
                                                   State Collection Service, Inc.
Of Counsel
Robbie Malone
Eugene Xerxes Martin, IV
MALONE AND MARTIN PLLC
Northpark Central, Suite 1850
8750 North Central Expressway
Dallas, TX 75231
(214) 346-2630 Phone
(214) 346-2631 Fax
rmalone@mamlaw.com
xmartin@mamlaw.com
35600180_1.DOCX




                                            3
              Case 2:20-cv-01757-SCD Filed 11/23/20 Page 3 of 3 Document 1
